 Case 2:20-cv-11064-FMO-MRW Document 132-3 Filed 08/25/21 Page 1 of 26 Page ID
                                  #:2695


 1
                                EXHIBIT A
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

           GEBELIN DECL. ISO OPPOSITION TO MOTION TO QUASH PUIG’S AT&T SUBPOENAS

                                                                              EXHIBIT A- 004
Case
 Case2:20-cv-11064-FMO-MRW
      2:20-cv-11064-FMO-MRW Document
                             Document62132-3
                                         FiledFiled
                                               05/28/21
                                                    08/25/21
                                                         PagePage
                                                              1 of 25
                                                                   2 of Page
                                                                        26 Page
                                                                             ID #:635
                                                                                  ID
                                   #:2696



1    ALAN JACKSON (State Bar No. 173647)
     CALEB MASON (State Bar No. 246653)
2    WERKSMAN JACKSON & QUINN, LLP
3    888 W. 6th St. Fourth Floor
     Los Angeles, CA 90017
4    213-688-0460
5    ajackson@werksmanjackson.com
     cmason@werksmanjackson.com
6
     REED ALJIAN (State Bar No. 211010)
7    DAILY ALJIAN LLP
8    100 Bayview Circle, Suite 5500
     Newport Beach, CA 92660
9
     Telephone: 949.861.2524
10   ra@dallp.com
11
     Attorneys for Defendant and
12   Counter-Complainant YASIEL PUIG
13
                             UNITED STATES DISTRICT COURT
14
15                          CENTRAL DISTRICT OF CALIFORNIA

16                                WESTERN DIVISION
17
18 JANE ROE,                                 CASE NO. 2:20-cv-11064-FMO-MRW

19             Plaintiff,                    DEFENDANT YASIEL PUIG’S
20                                           ANSWER TO PLAINTIFF JANE
         v.                                  ROE’S FIRST AMENDED
21                                           COMPLAINT AND
22 YASIEL PUIG; and DOES 1-10,               COUNTERCLAIM AGAINST
   inclusive,                                PLAINTIFF JANE ROE FOR
23                                           DAMAGES
24             Defendants.
                                             DEMAND FOR JURY TRIAL
25
26
                                             FAC Filed:     Dec. 30, 2020
27                                           Trial date:    May 3, 2022
28
                   YASIEL PUIG’S ANSWER TO FAC AND COUNTERCLAIMS
                                                                            EXHIBIT A- 005
Case
 Case2:20-cv-11064-FMO-MRW
      2:20-cv-11064-FMO-MRW Document
                             Document62132-3
                                         FiledFiled
                                               05/28/21
                                                    08/25/21
                                                         PagePage
                                                              2 of 25
                                                                   3 of Page
                                                                        26 Page
                                                                             ID #:636
                                                                                  ID
                                   #:2697



1         COMES NOW Defendant YASIEL PUIG (“PUIG”) answering Plaintiff JANE
2 ROE’s First Amended Complaint in Case No. 2:20-cv-11064-FMO-MRW, stating his
3 affirmative defenses, and counterclaiming as follows:
4                                            ANSWER
5         1.     In response to Paragraph 1 of the First Amended Complaint, PUIG lacks
6    knowledge or information sufficient to form a belief about the truth of the allegations
7    contained therein, and therefore denies them.
8         2.     In response to Paragraph 2 of the First Amended Complaint, PUIG lacks
9    knowledge or information sufficient to form a belief about the truth of the allegations
10   contained therein, and therefore denies them.
11        3.     In response to Paragraph 3 of the First Amended Complaint, PUIG lacks
12   knowledge or information sufficient to form a belief about the truth of the allegations
13   contained therein, and therefore denies them.
14        4.     In response to Paragraph 4 of the First Amended Complaint, PUIG denies
15   the allegations.
16        5.     In response to Paragraph 5 of the First Amended Complaint, PUIG admits
17   that he was in Los Angeles County on October 31, 2018. PUIG denies the remaining
18   allegations therein, including any assertion that he caused Plaintiff any injuries.
19        6.     In response to Paragraph 6 of the First Amended Complaint, PUIG denies
20   that the “events as alleged” in the First Amended Complaint occurred. With respect to
21   the remainder of the allegations contained therein, PUIG lacks knowledge or information
22   sufficient to form a belief about the truth of those allegations and therefore denies them.
23                          ANSWER TO FIRST CAUSE OF ACTION
24                      Alleged Assault and Battery / Alleged Sexual Battery
25        7.     In response to Paragraph 7 of the First Amended Complaint, PUIG
26   incorporates by reference each and every admission, denial, and allegation contained in
27   Paragraphs 1-6 contained herein.
28
                                               1
                        YASIEL PUIG’S ANSWER TO FAC AND COUNTERCLAIMS
                                                                                     EXHIBIT A- 006
Case
 Case2:20-cv-11064-FMO-MRW
      2:20-cv-11064-FMO-MRW Document
                             Document62132-3
                                         FiledFiled
                                               05/28/21
                                                    08/25/21
                                                         PagePage
                                                              3 of 25
                                                                   4 of Page
                                                                        26 Page
                                                                             ID #:637
                                                                                  ID
                                   #:2698



1         8.     In response to Paragraph 8 of the First Amended Complaint, PUIG denies
2    the allegations therein.
3         9.     In response to Paragraph 9 of the First Amended Complaint, PUIG denies
4    the allegations therein.
5         10.    In response to Paragraph 10 of the First Amended Complaint, PUIG admits
6    that he was in Los Angeles County on October 31, 2018. He denies all remaining
7    allegations contained therein.
8         11.    In response to Paragraph 11 of the First Amended Complaint, PUIG denies
9    the allegations that refer or relate to him. With respect to the remainder of the allegations
10   contained therein, PUIG lacks knowledge or information sufficient to form a belief
11   about the truth of those allegations and therefore denies them.
12        12.    In response to Paragraph 12 of the First Amended Complaint, PUIG denies
13   the allegations that refer or relate to him. With respect to the remainder of the allegations
14   contained therein, PUIG lacks knowledge or information sufficient to form a belief
15   about the truth of those allegations and therefore denies them.
16        13.    In response to Paragraph 13 of the First Amended Complaint, PUIG denies
17   the allegations that refer or relate to him. With respect to the remainder of the allegations
18   contained therein, PUIG lacks knowledge or information sufficient to form a belief
19   about the truth of those allegations and therefore denies them.
20        14.    In response to Paragraph 14 of the First Amended Complaint, PUIG denies
21   the allegations that refer or relate to him. With respect to the remainder of the allegations
22   contained therein, PUIG lacks knowledge or information sufficient to form a belief
23   about the truth of those allegations and therefore denies them.
24        15.    In response to Paragraph 15 of the First Amended Complaint, PUIG denies
25   the allegations that refer or relate to him. With respect to the remainder of the allegations
26   contained therein, PUIG lacks knowledge or information sufficient to form a belief
27   about the truth of those allegations and therefore denies them.
28
                                            2
                     YASIEL PUIG’S ANSWER TO FAC AND COUNTERCLAIMS
                                                                                     EXHIBIT A- 007
Case
 Case2:20-cv-11064-FMO-MRW
      2:20-cv-11064-FMO-MRW Document
                             Document62132-3
                                         FiledFiled
                                               05/28/21
                                                    08/25/21
                                                         PagePage
                                                              4 of 25
                                                                   5 of Page
                                                                        26 Page
                                                                             ID #:638
                                                                                  ID
                                   #:2699



1         16.    In response to Paragraph 16 of the First Amended Complaint, PUIG denies
2    the allegations that refer or relate to him. With respect to the remainder of the allegations
3    contained therein, PUIG lacks knowledge or information sufficient to form a belief
4    about the truth of those allegations and therefore denies them.
5         17.    In response to Paragraph 17 of the First Amended Complaint, PUIG denies
6    the allegations that refer or relate to him. With respect to the remainder of the allegations
7    contained therein, PUIG lacks knowledge or information sufficient to form a belief
8    about the truth of those allegations and therefore denies them.
9         18.    In response to Paragraph 18 of the First Amended Complaint, PUIG denies
10   the allegations that refer or relate to him. With respect to the remainder of the allegations
11   contained therein, PUIG lacks knowledge or information sufficient to form a belief
12   about the truth of those allegations and therefore denies them.
13        19.    In response to Paragraph 19 of the First Amended Complaint, PUIG denies
14   the allegations that refer or relate to him. With respect to the remainder of the allegations
15   contained therein, PUIG lacks knowledge or information sufficient to form a belief
16   about the truth of those allegations and therefore denies them.
17        20.    In response to Paragraph 20 of the First Amended Complaint, PUIG denies
18   the allegations that refer or relate to him. With respect to the remainder of the allegations
19   contained therein, PUIG lacks knowledge or information sufficient to form a belief
20   about the truth of those allegations and therefore denies them.
21                           ANSWER TO SECOND CAUSE OF ACTION
22                         Alleged Intentional Infliction of Emotional Distress
23        21.    In response to Paragraph 21 of the First Amended Complaint, PUIG
24   incorporates by reference each and every admission, denial, and allegation contained in
25   Paragraphs 1-20 contained herein.
26        22.    In response to Paragraph 22 of the First Amended Complaint, PUIG denies
27   the allegations.
28
                                               3
                        YASIEL PUIG’S ANSWER TO FAC AND COUNTERCLAIMS
                                                                                     EXHIBIT A- 008
Case
 Case2:20-cv-11064-FMO-MRW
      2:20-cv-11064-FMO-MRW Document
                             Document62132-3
                                         FiledFiled
                                               05/28/21
                                                    08/25/21
                                                         PagePage
                                                              5 of 25
                                                                   6 of Page
                                                                        26 Page
                                                                             ID #:639
                                                                                  ID
                                   #:2700



1         23.    In response to Paragraph 23 of the First Amended Complaint, PUIG denies
2    the allegations.
3         24.    In response to Paragraph 24 of the First Amended Complaint, PUIG denies
4    the allegations that refer or relate to him. With respect to the remainder of the allegations
5    contained therein, PUIG lacks knowledge or information sufficient to form a belief
6    about the truth of those allegations and therefore denies them.
7         25.    In response to Paragraph 25 of the First Amended Complaint, PUIG denies
8    the allegations that refer or relate to him. With respect to the remainder of the allegations
9    contained therein, PUIG lacks knowledge or information sufficient to form a belief
10   about the truth of those allegations and therefore denies them.
11        26.    In response to Paragraph 26 of the First Amended Complaint, PUIG denies
12   the allegations that refer or relate to him. With respect to the remainder of the allegations
13   contained therein, PUIG lacks knowledge or information sufficient to form a belief
14   about the truth of those allegations and therefore denies them.
15        27.    In response to Paragraph 27 of the First Amended Complaint, PUIG denies
16   the allegations that refer or relate to him. With respect to the remainder of the allegations
17   contained therein, PUIG lacks knowledge or information sufficient to form a belief
18   about the truth of those allegations and therefore denies them.
19        28.    In response to Paragraph 28 of the First Amended Complaint, PUIG denies
20   the allegations that refer or relate to him. With respect to the remainder of the allegations
21   contained therein, PUIG lacks knowledge or information sufficient to form a belief
22   about the truth of those allegations and therefore denies them.
23        29.    In response to Paragraph 29 of the First Amended Complaint, PUIG denies
24   the allegations that refer or relate to him. With respect to the remainder of the allegations
25   contained therein, PUIG lacks knowledge or information sufficient to form a belief
26   about the truth of those allegations and therefore denies them.
27
28
                                               4
                        YASIEL PUIG’S ANSWER TO FAC AND COUNTERCLAIMS
                                                                                     EXHIBIT A- 009
 Case
  Case2:20-cv-11064-FMO-MRW
       2:20-cv-11064-FMO-MRW Document
                              Document62132-3
                                          FiledFiled
                                                05/28/21
                                                     08/25/21
                                                          PagePage
                                                               6 of 25
                                                                    7 of Page
                                                                         26 Page
                                                                              ID #:640
                                                                                   ID
                                    #:2701



 1                        ANSWER TO THIRD CAUSE OF ACTION
 2                                       Alleged Negligence
 3        30.    In response to Paragraph 30 of the First Amended Complaint, PUIG
 4   incorporates by reference each and every admission, denial, and allegation contained in
 5   Paragraphs 1-29 contained herein.
 6        31.    In response to Paragraph 31 of the First Amended Complaint, PUIG denies
 7   the allegations that refer or relate to him. With respect to the remainder of the allegations
 8   contained therein, PUIG lacks knowledge or information sufficient to form a belief
 9   about the truth of those allegations and therefore denies them.
10        32.    In response to Paragraph 32 of the First Amended Complaint, PUIG denies
11   the allegations that refer or relate to him. With respect to the remainder of the allegations
12   contained therein, PUIG lacks knowledge or information sufficient to form a belief
13   about the truth of those allegations and therefore denies them.
14        33.    In response to Paragraph 33 of the First Amended Complaint, PUIG denies
15   the allegations that refer or relate to him. With respect to the remainder of the allegations
16   contained therein, PUIG lacks knowledge or information sufficient to form a belief
17   about the truth of those allegations and therefore denies them.
18        34.    In response to Paragraph 34 of the First Amended Complaint, PUIG denies
19   the allegations that refer or relate to him. With respect to the remainder of the allegations
20   contained therein, PUIG lacks knowledge or information sufficient to form a belief
21   about the truth of those allegations and therefore denies them.
22                       ANSWER TO FOURTH CAUSE OF ACTION
23                                 Alleged False Imprisonment
24        35.    In response to Paragraph 35 of the First Amended Complaint, PUIG
25 incorporates by reference each and every admission, denial, and allegation contained in
26 Paragraphs 1-34 contained herein.
27
28
                                            5
                     YASIEL PUIG’S ANSWER TO FAC AND COUNTERCLAIMS
                                                                                     EXHIBIT A- 010
Case
 Case2:20-cv-11064-FMO-MRW
      2:20-cv-11064-FMO-MRW Document
                             Document62132-3
                                         FiledFiled
                                               05/28/21
                                                    08/25/21
                                                         PagePage
                                                              7 of 25
                                                                   8 of Page
                                                                        26 Page
                                                                             ID #:641
                                                                                  ID
                                   #:2702



1         36.    In response to Paragraph 36 of the First Amended Complaint, PUIG denies
2    the allegations that refer or relate to him. With respect to the remainder of the allegations
3    contained therein, PUIG lacks knowledge or information sufficient to form a belief
4    about the truth of those allegations and therefore denies them.
5         37.    In response to Paragraph 37 of the First Amended Complaint, PUIG denies
6    the allegations that refer or relate to him. With respect to the remainder of the allegations
7    contained therein, PUIG lacks knowledge or information sufficient to form a belief
8    about the truth of those allegations and therefore denies them.
9         38.    In response to Paragraph 38 of the First Amended Complaint, PUIG denies
10   the allegations that refer or relate to him. With respect to the remainder of the allegations
11   contained therein, PUIG lacks knowledge or information sufficient to form a belief
12   about the truth of those allegations and therefore denies them.
13        39.    In response to Paragraph 39 of the First Amended Complaint, PUIG denies
14   the allegations that refer or relate to him. With respect to the remainder of the allegations
15   contained therein, PUIG lacks knowledge or information sufficient to form a belief
16   about the truth of those allegations and therefore denies them.
17        40.    In response to Paragraph 40 of the First Amended Complaint, PUIG denies
18   the allegations that refer or relate to him. With respect to the remainder of the allegations
19   contained therein, PUIG lacks knowledge or information sufficient to form a belief
20   about the truth of those allegations and therefore denies them.
21        41.    In response to Paragraph 41 of the First Amended Complaint, PUIG denies
22   the allegations that refer or relate to him. With respect to the remainder of the allegations
23   contained therein, PUIG lacks knowledge or information sufficient to form a belief
24   about the truth of those allegations and therefore denies them.
25        42.    In response to Paragraph 42 of the First Amended Complaint, PUIG denies
26   the allegations that refer or relate to him. With respect to the remainder of the allegations
27
28
                                            6
                     YASIEL PUIG’S ANSWER TO FAC AND COUNTERCLAIMS
                                                                                     EXHIBIT A- 011
 Case
  Case2:20-cv-11064-FMO-MRW
       2:20-cv-11064-FMO-MRW Document
                              Document62132-3
                                          FiledFiled
                                                05/28/21
                                                     08/25/21
                                                          PagePage
                                                               8 of 25
                                                                    9 of Page
                                                                         26 Page
                                                                              ID #:642
                                                                                   ID
                                    #:2703



 1   contained therein, PUIG lacks knowledge or information sufficient to form a belief
 2   about the truth of those allegations and therefore denies them.
 3         43.    In response to Paragraph 43 of the First Amended Complaint, PUIG denies
 4   the allegations that refer or relate to him. With respect to the remainder of the allegations
 5   contained therein, PUIG lacks knowledge or information sufficient to form a belief
 6   about the truth of those allegations and therefore denies them.
 7         The remainder of the First Amended Complaint contains Plaintiff’s request for
 8   relief, to which no response is required. To the extent a response is required, Defendant
 9   denies that Plaintiff is entitled to the relief sought.
10         All allegations stated in the complaint that have not been specifically denied, that
11   require a response, and that are not otherwise expressly admitted herein, are hereby
12   expressly denied.
13                                  AFFIRMATIVE DEFENSES
14         PUIG states the following affirmative and other defenses to the First Amended
15 Complaint and reserves the right to raise additional affirmative defenses prior to or at the
16 time of trial. Further, by alleging these defenses, PUIG is not in any way agreeing or
17 conceding that he has the burden of proof or burden of persuasion that would otherwise
18 rest with Plaintiff.
19         As a separate affirmative defense to each alleged claim for relief of the First
20 Amended Complaint, PUIG alleges as follows:
21                              FIRST AFFIRMATIVE DEFENSE
22         1.     For a first and separate affirmative defense, PUIG alleges that: The First
23 Amended Complaint fails to state facts sufficient to constitute a cause of action against
24 PUIG.
25                            SECOND AFFIRMATIVE DEFENSE
26         2.     For a second and separate affirmative defense, PUIG alleges that: Plaintiff
27 has failed to state a claim upon which relief may be granted.
28
                                             7
                      YASIEL PUIG’S ANSWER TO FAC AND COUNTERCLAIMS
                                                                                     EXHIBIT A- 012
 Case
  Case2:20-cv-11064-FMO-MRW
       2:20-cv-11064-FMO-MRW Document
                              Document62
                                       132-3
                                          FiledFiled
                                                05/28/21
                                                     08/25/21
                                                           Page
                                                              Page
                                                                9 of 10
                                                                     25 ofPage
                                                                           26 Page
                                                                               ID #:643
                                                                                     ID
                                    #:2704



 1                             THIRD AFFIRMATIVE DEFENSE
 2         3.    For a third and separate affirmative defense, PUIG alleges that: Plaintiff
 3 consented to each and every one of Defendant’s acts and or ratified his conduct as being
 4 consensual.
 5                           FOURTH AFFIRMATIVE DEFENSE
 6         4.    For a fourth and separate affirmative defense, PUIG alleges that: Any
 7 alleged tortious conduct by PUIG was induced by the Plaintiff’s own conduct.
 8                             FIFTH AFFIRMATIVE DEFENSE
 9         5.    For a fifth and separate affirmative defense, PUIG alleges that: Any alleged
10 tortious conduct by PUIG was the result of a reasonable but mistaken belief that his
11 conduct was justified.
12                             SIXTH AFFIRMATIVE DEFENSE
13         6.    For a sixth and separate affirmative defense, PUIG alleges that: Plaintiff’s
14 claim is barred by the doctrine of laches.
15                           SEVENTH AFFIRMATIVE DEFENSE
16         7.    For a seventh and separate affirmative defense, PUIG alleges that: Plaintiff’s
17 claims are barred by the equitable doctrine of unclean hands.
18                            EIGHTH AFFIRMATIVE DEFENSE
19         8.    For an eighth and separate affirmative defense, PUIG alleges that: Plaintiff
20 has suffered no harm or damages as the result of the acts and events alleged.
21                             NINTH AFFIRMATIVE DEFENSE
22         9.    For a ninth and separate affirmative defense, PUIG alleges that: Plaintiff has
23 failed to mitigate her damages.
24                            TENTH AFFIRMATIVE DEFENSE
25         10.   For a tenth and separate affirmative defense, PUIG alleges that: At all times
26 relevant to this litigation, PUIG acted in good faith and did not directly, or indirectly,
27
28
                                            8
                     YASIEL PUIG’S ANSWER TO FAC AND COUNTERCLAIMS
                                                                                    EXHIBIT A- 013
Case
 Case2:20-cv-11064-FMO-MRW
      2:20-cv-11064-FMO-MRW Document
                             Document62132-3
                                         FiledFiled
                                               05/28/21
                                                    08/25/21
                                                         PagePage
                                                              10 of11
                                                                    25of Page
                                                                         26 Page
                                                                              ID #:644
                                                                                   ID
                                    #:2705



 1 perform any acts which would constitute the breach of any duty towards Plaintiff or
 2 violate any rights that Plaintiff possessed.
 3                         ELEVENTH AFFIRMATIVE DEFENSE
 4        11.    For an eleventh and separate affirmative defense, PUIG alleges that: At all
 5 times relevant to this litigation, Plaintiff engaged in provocative acts, conduct, and/or
 6 words such that the conduct of PUIG relating to the Plaintiff was reasonable under the
 7 circumstances.
 8                          TWELFTH AFFIRMATIVE DEFENSE
 9        12.    For a twelfth and separate affirmative defense, PUIG alleges that: If any
10 damages were sustained by Plaintiff, which PUIG denies, said damages were proximately
11 caused by the negligence of Plaintiff and/or third parties other than PUIG and the liability
12 of all responsible parties, named or unnamed, should be apportioned according to their
13 relative degrees of fault.
14                        THIRTEENTH AFFIRMATIVE DEFENSE
15        13.    For a thirteenth and separate affirmative defense, PUIG alleges that: None of
16 the alleged acts or omissions of PUIG were, if they occurred, a substantial factor in
17 bringing about the alleged damages and losses alleged by Plaintiff and, therefore, were
18 not a contributing cause, but instead, were superseded by the acts and/or omissions of
19 Plaintiff and others which were independent, intervening, and proximate causes of the
20 damages and losses alleged by Plaintiff.
21                       FOURTEENTH AFFIRMATIVE DEFENSE
22        14.    For a fourteenth and separate affirmative defense, PUIG alleges that:
23 Plaintiff’s First Amended Complaint is frivolous and made in bad faith, thereby entitling
24 PUIG to all reasonable expenses incurred in the defense of this action, including
25
26
27
28
                                            9
                     YASIEL PUIG’S ANSWER TO FAC AND COUNTERCLAIMS
                                                                                   EXHIBIT A- 014
Case
 Case2:20-cv-11064-FMO-MRW
      2:20-cv-11064-FMO-MRW Document
                             Document62132-3
                                         FiledFiled
                                               05/28/21
                                                    08/25/21
                                                         PagePage
                                                              11 of12
                                                                    25of Page
                                                                         26 Page
                                                                              ID #:645
                                                                                   ID
                                    #:2706



 1 attorney's fees and costs, from both Plaintiff and Plaintiff’s counsel, pursuant to Code of
 2 Civil Procedure section 128.5.
 3                          FIFTEENTH AFFIRMATIVE DEFENSE
 4         15.     For a fifteenth and separate affirmative defense, PUIG alleges that:
 5 Defendant is not legally responsible for the acts and/or omissions of those additional
 6 defendants named in the First Amended Complaint as DOE defendants.
 7                          SIXTEENTH AFFIRMATIVE DEFENSE
 8         16.     For a sixteenth and separate affirmative defense, PUIG alleges that: Plaintiff
 9 claims are barred by Plaintiff’s acts of fraud.
10                        SEVENTEENTH AFFIRMATIVE DEFENSE
11         17.     For a seventeenth and separate affirmative defense, PUIG alleges that:
12 Defendant has not acted with malice, reckless indifference or fraud toward Plaintiff and,
13 therefore, Defendant cannot be liable for punitive damages.
14                         EIGHTEENTH AFFIRMATIVE DEFENSE
15         18.     For an eighteenth and separate affirmative defense, PUIG reserves future
16 affirmative defenses where PUIG presently has insufficient knowledge or information on
17 which to form a belief as to whether he may have additional, as yet unstated defenses
18 available. He accordingly reserves the right to assert additional defenses that are revealed
19 by further investigation or discovery.
20                  COUNTERCLAIMS AGAINST PLAINTIFF JANE ROE
21         Defendant and Counter-Complainant YASIEL PUIG (“PUIG”) brings these
22 counterclaims against Plaintiff and Counter-Defendant JANE ROE as follows:
23                                    NATURE OF ACTION
24         1.      PUIG brings these counterclaims against JANE ROE for defamation and
25 slander relating to her false statements by JANE ROE about PUIG in two separate
26 interviews with local and national reporters, both of which took place before she filed
27 this lawsuit.
28
                                             10
                      YASIEL PUIG’S ANSWER TO FAC AND COUNTERCLAIMS
                                                                                    EXHIBIT A- 015
Case
 Case2:20-cv-11064-FMO-MRW
      2:20-cv-11064-FMO-MRW Document
                             Document62132-3
                                         FiledFiled
                                               05/28/21
                                                    08/25/21
                                                         PagePage
                                                              12 of13
                                                                    25of Page
                                                                         26 Page
                                                                              ID #:646
                                                                                   ID
                                    #:2707



 1          2.   PUIG is a talented professional baseball player in the prime of his career. On
 2 November 2, 2020, JANE ROE deliberately and intentionally broadcast malicious false
 3 statements about PUIG through a local news station, falsely claiming he sexually
 4 assaulted her in a crowded VIP section of the Staples Center after a Lakers Game. These
 5 malicious false statements have had a huge and negative impact on PUIG’s livelihood,
 6 reputation, and career. PUIG is informed, believes, and on that basis alleges that he has
 7 been unable to acquire a contract with a Major League Baseball team because of JANE
 8 ROE’s malicious false statements. He now seeks compensation for the harm JANE ROE
 9 has caused him.
10                                        THE PARTIES
11          3.   PUIG was, at all times relevant to this litigation, a resident of Miami-Dade
12 County, Florida.
13          4.   PUIG is informed, believes, and on that basis alleged that JANE ROE was,
14 at all times relevant to this litigation, a resident of Los Angeles County, California.
15                            JURISDICTIONAL ALLEGATIONS
16          5.   This counterclaim is timely brought pursuant to Fed. Rule Civ. Proc. 13 and
17 this court has supplemental jurisdiction over this counterclaim under 28 USC § 1367.
18          6.   Jurisdiction in this court exists under 28 U.S.C. § 1332, because PUIG is a
19 citizen of Florida, while JANE ROE is a citizen of California, and the matter in
20 controversy exceeds $75,000. As set forth herein, JANE ROE’s false and defamatory
21 statements have caused PUIG economic harm of at least $10 million, subject to proof at
22 trial.
23                                FACTUAL BACKGROUND
24          7.   PUIG is a professional baseball player.
25          8.   In 2013, he made his Major League debut with the Los Angeles Dodgers,
26 playing his first game on June 3, 2013. During that season, he took the sport by storm. In
27 his first month in the Major Leagues, he won both the National League Rookie of the
28
                                             11
                      YASIEL PUIG’S ANSWER TO FAC AND COUNTERCLAIMS
                                                                                    EXHIBIT A- 016
Case
 Case2:20-cv-11064-FMO-MRW
      2:20-cv-11064-FMO-MRW Document
                             Document62132-3
                                         FiledFiled
                                               05/28/21
                                                    08/25/21
                                                         PagePage
                                                              13 of14
                                                                    25of Page
                                                                         26 Page
                                                                              ID #:647
                                                                                   ID
                                    #:2708



 1 Month Award and the National League Player of the Month Award, the first time
 2 someone had won both awards in their first month in major league history. He finished
 3 that season batting .319 with 19 homeruns.
 4        9.      In his six years in the Major Leagues, playing outfield for the Los Angeles
 5 Dodgers, Cincinnati Reds, and Cleveland Indians, he has a lifetime batting average
 6 of .277 with 132 home runs, 415 runs batted in, and 79 stolen bases. In 2019, he had an
 7 outstanding statistical season, batting .297, with 24 home runs and 19 stolen bases.
 8        10.     PUIG has also participated in charitable endeavors off the field.
 9        11.     Despite these accomplishments and his talents, PUIG has not been able to
10 obtain a Major League contract for the 2021 season.
11        12.     PUIG is informed, believes, and on that basis alleges that the teams in Major
12 League Baseball will not offer him a contract because of the malicious false statements
13 made about him by JANE ROE.
14              JANE ROE INITIATES A SEXUAL ENCOUNTER WITH PUIG
15        13.     On October 31, 2018, PUIG attended a Lakers basketball game.
16        14.     JANE ROE was also at the game. At halftime and after the game concluded,
17 PUIG went to the Chairman’s Room, a private section of the Staples Center, together
18 with many other fans, including JANE ROE.
19        15.     During and after the game, JANE ROE initiated communications with
20 PUIG, both electronically and in person. She approached him, she messaged him on
21 Instagram, sent him photos of herself, and sent him her phone number.
22        16.     In the Chairman’s Room, JANE ROE approached PUIG’s table, sat down,
23 and engaged him in conversation, touching and flirting with him. She then invited him to
24 a bathroom near the door of the Chairman’s Room for a sexual encounter.
25        17.      PUIG agreed, went to the hall, and checked that the bathroom was empty.
26 JANE ROE followed a few seconds later and they entered the bathroom together. In the
27
28
                                            12
                     YASIEL PUIG’S ANSWER TO FAC AND COUNTERCLAIMS
                                                                                      EXHIBIT A- 017
Case
 Case2:20-cv-11064-FMO-MRW
      2:20-cv-11064-FMO-MRW Document
                             Document62132-3
                                         FiledFiled
                                               05/28/21
                                                    08/25/21
                                                         PagePage
                                                              14 of15
                                                                    25of Page
                                                                         26 Page
                                                                              ID #:648
                                                                                   ID
                                    #:2709



 1 bathroom, they had consensual sex, which she initiated. After the encounter, PUIG and
 2 JANE ROE went back to the Chairman’s Room.
 3        18.    After October 31, 2018, and over the course of the next four months, JANE
 4 ROE continued to message PUIG by text message and Instagram.
 5        19.    Although she now claims she was sexually assaulted, she did not make any
 6 such claims on the night in question, never made such claims to him in the months that
 7 followed, never contacted Staples Center security on that night or at any time thereafter,
 8 and never contacted the police on the night in question or any time thereafter. However,
 9 beginning in the summer of 2019, approximately eight months after the sexual encounter,
10 she began demanding money from PUIG.
11                         JANE ROE’S MESSAGES WITH PUIG
12        20.    On October 31, 2018, between 9:15 and 9:17 pm, JANE ROE sent PUIG
13 four messages over Instagram, including two photos or videos of herself, a heart emoji,
14 and her phone number.
15        21.    On October 31, 2018 and November 1, 2018, PUIG sent JANE ROE several
16 text messages expressing an interest in seeing her again. She responded, telling him the
17 neighborhood she lived in and asking where PUIG was living.
18        22.    On November 1, 2018, PUIG texted her that he was at a hotel in Studio City
19 and asked her to meet him.
20        23.    On November 2, 2018, he texted her again, stating that he was still at the
21 hotel and proposing they get together. She responded: “I [am] working it out!! I didn’t
22 forget about you[.]”
23        24.    They also messaged over Instagram. On November 1, 2018, PUIG sent
24 JANE ROE a message on Instagram saying “Hey,” with a waving hand emoji.
25        25.    On November 3, 2018, JANE ROE sent PUIG an Instagram message with
26 another heart emoji.
27
28
                                            13
                     YASIEL PUIG’S ANSWER TO FAC AND COUNTERCLAIMS
                                                                                  EXHIBIT A- 018
Case
 Case2:20-cv-11064-FMO-MRW
      2:20-cv-11064-FMO-MRW Document
                             Document62132-3
                                         FiledFiled
                                               05/28/21
                                                    08/25/21
                                                         PagePage
                                                              15 of16
                                                                    25of Page
                                                                         26 Page
                                                                              ID #:649
                                                                                   ID
                                    #:2710



 1        26.    On November 21, 2018, PUIG messaged JANE ROE on Instagram, saying
 2 “Hey you forget about me[?]”
 3        27.    On November 22, 2018, JANE ROE responded to PUIG on Instagram by
 4 “sharing her story” with him, sending him a photo or video of herself.
 5        28.    On November 23, 2018, PUIG wrote to JANE ROE, “You [do] not have
 6 time for me,” with a sad-face emoji.
 7        29.    That same day, November 23, 2018, JANE ROE messaged PUIG again on
 8 Instagram, asking “When do you come back?”
 9        30.    PUIG messaged her three more times on the December 6, 2018 (“Hey how
10 you been”), February 1, 2019 (“Hola”), and February 9, 2019 (“Hey”).
11        31.    On February 18, 2019, JANE ROE contacted PUIG via text message, saying
12 “Where’d you go[?]”
13        32.    PUIG responded “Who is this[?]”
14        33.    JANE ROE identified herself in response, sending her name and two
15 descriptive emojis.
16        34.    PUIG did not recognize her name and asked her “[ROE] from where[?]”
17        35.    Apparently dissatisfied with PUIG’s response, JANE ROE did not respond.
18        36.    Since that time, the two have not exchanged any further messages.
19                            JANE ROE’S KTLA INTERVIEW
20        37.    On or about November 2, 2020, more than two years after the night of their
21 encounter at Staples Center, JANE ROE contacted the television station KTLA, either on
22 her own or through her attorney, and requested an interview. Later that day, she
23 participated in a telephone interview with reporter Mary Beth McDade.
24        38.    During that interview, JANE ROE made the following statements referring
25 to the night of October 31, 2018: “[PUIG] grabbed me and he was touching himself,
26 which (sic) he pulled himself really close to me and wouldn’t let me go . . . I walked into
27 the restroom and felt someone behind me, next thing I know the door was slammed. I
28
                                            14
                     YASIEL PUIG’S ANSWER TO FAC AND COUNTERCLAIMS
                                                                                 EXHIBIT A- 019
Case
 Case2:20-cv-11064-FMO-MRW
      2:20-cv-11064-FMO-MRW Document
                             Document62132-3
                                         FiledFiled
                                               05/28/21
                                                    08/25/21
                                                         PagePage
                                                              16 of17
                                                                    25of Page
                                                                         26 Page
                                                                              ID #:650
                                                                                   ID
                                    #:2711



 1 really had no way of getting out . . . He was just saying, like, come on baby, like weird
 2 things like that. It was traumatic. It was very, very traumatic.”
 3         39.   JANE ROE’s statements about PUIG and their encounter on October 31,
 4 2018 were knowingly false and malicious.
 5         40.   These statements were aired publicly on KTLA on November 2, 2020. On
 6 information and belief, hundreds of thousands of people saw that broadcast. As of May 6,
 7 2021, that report remains posted to the internet at: https://ktla.com/news/local-
 8 news/woman-accuses-former-dodgers-player-yasiel-puig-of-sexual-assault/
 9                             JANE ROE’S ESPN INTERVIEW
10         41.   PUIG is informed, believes, and on that basis alleges that after the KTLA
11 interview, and before March 11, 2021 (when the ESPN story referenced below appeared),
12 JANE ROE met with reporters for ESPN.
13         42.   PUIG is informed, believes, and on that basis alleges that JANE ROE made
14 the following statements to ESPN: that PUIG physically restrained JANE ROE in the
15 bathroom of the Chairman’s Room, that he did so by pinning her with his forearm, that he
16 tried to take her clothes off, that he groped her, that he exposed himself to her and that he
17 masturbated in front of her.
18         43.   On Thursday, March 11, 2021, ESPN published an article entitled: “Sexual
19 assault allegations cloud Yasiel Puig's future in MLB” (available at:
20 https://www.espn.com/espn/print?id=31044776 )
21         44.   JANE ROE’s statements about PUIG and their encounter on October 31,
22 2018 were knowingly false and malicious.
23          THE DAMAGE CAUSED BY JANE ROE’S FALSE STATEMENTS
24         45.   Prior to JANE ROE’s initial interview with KTLA, MLB.com reported that
25 PUIG was ready to play and drawing interest by Major League Baseball teams. This
26 report is available online at https://www.mlb.com/news/yasiel-puig-ready-to-play-2021-
27
28
                                            15
                     YASIEL PUIG’S ANSWER TO FAC AND COUNTERCLAIMS
                                                                                   EXHIBIT A- 020
Case
 Case2:20-cv-11064-FMO-MRW
      2:20-cv-11064-FMO-MRW Document
                             Document62132-3
                                         FiledFiled
                                               05/28/21
                                                    08/25/21
                                                         PagePage
                                                              17 of18
                                                                    25of Page
                                                                         26 Page
                                                                              ID #:651
                                                                                   ID
                                    #:2712



 1 mlb-season. MLB.com further reported that “Multiple club executives believe that Puig
 2 will land a Major League contract this winter, . . .”
 3         46.   However, after JANE ROE’s interview with KTLA and ESPN, that interest
 4 has evaporated and PUIG did not receive any contract offers from any of the Major
 5 League baseball teams.
 6         47.   PUIG is informed, believes, and on that basis alleges that if not for JANE
 7 ROE’s false and defamatory public statements, PUIG would be under contract with a
 8 Major League Baseball team, earning a multi-million dollar salary, earning endorsement
 9 income, and earning income from personal appearances and speaking engagements.
10         48.   JANE ROE’s false and defamatory statements have caused PUIG monetary
11 harm equal to his lost income that he would have earned from playing baseball,
12 endorsements, and personal appearances but for JANE ROE’s false and defamatory
13 statements. This amount is greater than the jurisdictional threshold 28 U.S.C. § 1332.
14 Based on PUIG’s prior earnings and the likely contract he would have received, his
15 monetary harm is at least $10 million.
16         49.   In sum, JANE ROE’s widely-published but untruthful statements have
17 brought PUIG’s career to a standstill and caused him significant monetary harm.
18                                FIRST CLAIM FOR RELIEF
19                                     (Defamation Per Se)
20         50.   PUIG incorporates each and every preceding and succeeding paragraph of
21 his counterclaims as if fully set forth herein.
22         51.   PUIG is informed, believes, and on that basis alleges that JANE ROE made
23 one or more of the following false statements to Mary Beth McDade, KTLA producers
24 and/or ESPN reporters:
25               a.     PUIG grabbed JANE ROE while touching himself on October 31,
26 2018, as stated to KTLA;
27
28
                                             16
                      YASIEL PUIG’S ANSWER TO FAC AND COUNTERCLAIMS
                                                                                 EXHIBIT A- 021
Case
 Case2:20-cv-11064-FMO-MRW
      2:20-cv-11064-FMO-MRW Document
                             Document62132-3
                                         FiledFiled
                                               05/28/21
                                                    08/25/21
                                                         PagePage
                                                              18 of19
                                                                    25of Page
                                                                         26 Page
                                                                              ID #:652
                                                                                   ID
                                    #:2713



 1              b.     PUIG pulled JANE ROE close to him and would not let ROE go on
 2 October 31, 2018, as stated to KTLA;
 3              c.     PUIG slammed the bathroom door at the Staples Center behind JANE
 4 ROE and prevented her from exiting on October 31, 2018, as stated to KTLA;
 5              d.     PUIG physically restrained JANE ROE in the bathroom of the
 6 Chairman’s Room on October 31, 2018, as stated to ESPN;
 7              e.     PUIG non-consensually tried to take JANE ROE’s clothes off in the
 8 bathroom of the Chairman’s Room on October 31, 2018, as stated to ESPN;
 9              f.     PUIG non-consensually groped JANE ROE in the bathroom of the
10 Chairman’s Room on October 31, 2018, as stated to ESPN;
11              g.     PUIG non-consensually exposed himself to JANE ROE in the
12 bathroom of the Chairman’s Room on October 31, 2018, as stated to ESPN;
13              h.     PUIG non-consensually masturbated in front of JANE ROE in the
14 bathroom of the Chairman’s Room on October 31, 2018, as stated to ESPN; and
15              i.     PUIG attacked and/or sexually assaulted JANE ROE on October 31,
16 2018 or any other time, as stated to both KTLA and ESPN.
17        52.   PUIG is informed, believes, and on that basis alleges that Mary Beth
18 McDade, KTLA producers and/or ESPN reporters understood that JANE ROE’s
19 statements were about PUIG:
20        53.   PUIG is informed, believes, and on that basis alleges that Mary Beth
21 McDade, KTLA producers and/or ESPN reporters understood that JANE ROE was
22 accusing PUIG of committing a crime involving sexual assault.
23        54.   JANE ROE’s statements were false.
24        55.   JANE ROE knew that the statements were false when she made them.
25        56.   PUIG has suffered harm to his reputation, profession, and occupation.
26        57.   JANE ROE made the false statements with actual malice.
27        58.   JANE ROE’s statements are not privileged.
28
                                            17
                     YASIEL PUIG’S ANSWER TO FAC AND COUNTERCLAIMS
                                                                               EXHIBIT A- 022
Case
 Case2:20-cv-11064-FMO-MRW
      2:20-cv-11064-FMO-MRW Document
                             Document62132-3
                                         FiledFiled
                                               05/28/21
                                                    08/25/21
                                                         PagePage
                                                              19 of20
                                                                    25of Page
                                                                         26 Page
                                                                              ID #:653
                                                                                   ID
                                    #:2714



 1         59.     JANE ROE’s false statements were a substantial factor in causing PUIG to
 2 suffer harm, including loss of income and loss of reputation, as well as hatred, contempt,
 3 and ridicule.
 4         60.     PUIG seeks recovery of compensatory damages against JANE ROE for loss
 5 of income, loss wages, loss of reputation, shame, mortification, and expenses, in an
 6 amount to be determined at trial.
 7         61.     JANE ROE’s conduct alleged herein, including her knowingly false and
 8 defamatory statements that PUIG sexually assaulted her and that he committed a crime,
 9 was intentional, willful, malicious, despicable, made in bad faith, with ill will towards
10 PUIG, and in conscious disregard for PUIG’s rights. Therefore, PUIG seeks recovery of
11 punitive damages against JANE ROE in an amount to be proven at trial.
12                               SECOND CLAIM FOR RELIEF
13                                    (Defamation Per Quod)
14         62.     PUIG incorporates each and every preceding and succeeding paragraph of
15 his counter-claims as if fully set forth herein.
16         63.     PUIG is informed, believes, and on that basis alleges that JANE ROE made
17 one or more of the following false statements to Mary Beth McDade, KTLA producers
18 and/or ESPN reporters:
19                 a.     PUIG grabbed JANE ROE while touching himself on October 31,
20 2018, as stated to KTLA;
21                 b.     PUIG pulled JANE ROE close to him and would not let ROE go on
22 October 31, 2018, as stated to KTLA;
23                 c.     PUIG slammed the bathroom door at the Staples Center behind JANE
24 ROE and prevented her from exiting on October 31, 2018, as stated to KTLA;
25                 d.     PUIG physically restrained JANE ROE in the bathroom of the
26 Chairman’s Room on October 31, 2018, as stated to ESPN;
27
28
                                               18
                        YASIEL PUIG’S ANSWER TO FAC AND COUNTERCLAIMS
                                                                                   EXHIBIT A- 023
Case
 Case2:20-cv-11064-FMO-MRW
      2:20-cv-11064-FMO-MRW Document
                             Document62132-3
                                         FiledFiled
                                               05/28/21
                                                    08/25/21
                                                         PagePage
                                                              20 of21
                                                                    25of Page
                                                                         26 Page
                                                                              ID #:654
                                                                                   ID
                                    #:2715



 1                 e.     PUIG non-consensually tried to take JANE ROE’s clothes off in the
 2 bathroom of the Chairman’s Room on October 31, 2018, as stated to ESPN;
 3                 f.     PUIG non-consensually groped JANE ROE in the bathroom of the
 4 Chairman’s Room on October 31, 2018, as stated to ESPN;
 5                 g.     PUIG non-consensually exposed himself to JANE ROE in the
 6 bathroom of the Chairman’s Room on October 31, 2018, as stated to ESPN;
 7                 h.     PUIG non-consensually masturbated in front of JANE ROE in the
 8 bathroom of the Chairman’s Room on October 31, 2018, as stated to ESPN; and
 9                 i.     PUIG attacked and/or sexually assaulted JANE ROE on October 31,
10 2018 or any other time, as stated to both KTLA and ESPN.
11        64.      PUIG is informed, believes, and on that basis alleges that Mary Beth
12 McDade, KTLA producers and/or ESPN reporters understood that JANE ROE’s
13 statements were about PUIG:
14        65.      PUIG is informed, believes, and on that basis alleges that Mary Beth
15 McDade, KTLA producers and/or ESPN reporters understood that JANE ROE was
16 accusing PUIG of committing a crime involving sexual assault.
17        66.      JANE ROE’s statements were false.
18        67.      JANE ROE knew that the statements were false when she made them.
19        68.      PUIG has suffered harm to his reputation, profession, and occupation.
20        69.      JANE ROE made the false statements with actual malice.
21        70.      JANE ROE’s statements are not privileged.
22        71.      JANE ROE’s false statements were a substantial factor in causing PUIG to
23 suffer harm, including loss of income and loss of reputation, as well as hatred, contempt,
24 and ridicule.
25        72.      PUIG seeks to recover compensatory damages against JANE ROE for loss
26 of income, loss wages, loss of reputation, shame, mortification, and expenses, in an
27 amount to be determined at trial.
28
                                               19
                        YASIEL PUIG’S ANSWER TO FAC AND COUNTERCLAIMS
                                                                                  EXHIBIT A- 024
Case
 Case2:20-cv-11064-FMO-MRW
      2:20-cv-11064-FMO-MRW Document
                             Document62132-3
                                         FiledFiled
                                               05/28/21
                                                    08/25/21
                                                         PagePage
                                                              21 of22
                                                                    25of Page
                                                                         26 Page
                                                                              ID #:655
                                                                                   ID
                                    #:2716



 1        73.    JANE ROE’s conduct alleged herein, including her knowingly false and
 2 defamatory statements that PUIG sexually assaulted her and that he committed a crime,
 3 was intentional, willful, malicious, despicable, made in bad faith, with ill will towards
 4 PUIG, and in conscious disregard for PUIG’s rights. Therefore, PUIG seeks recovery of
 5 punitive damages against JANE ROE in an amount to be proven at trial.
 6                                          PRAYER
 7        WHEREFORE, Defendant and Counter-Complainant YASIEL PUIG prays for
 8 judgment against Plaintiff JANE ROE as follows:
 9        1.     That JANE ROE take nothing from her First Amended Complaint;
10        2.     That the Court enter judgment in favor of YASIEL PUIG and against JANE
11 ROE on each and every claim in JANE ROE’s First Amended Complaint;
12        3.     That the Court enter judgment in favor of YASIEL PUIG and against JANE
13 ROE on each and every claim in YASIEL PUIG’s Counter-Complaint;
14        4.     That YASIEL PUIG be awarded damages against JANE ROE for lost wages
15 in an amount according to proof at trial;
16        5.     That YASIEL PUIG be awarded damages against JANE ROE and Counter-
17 Defendant for lost endorsement revenue in an amount according to proof at trial;
18        6.     That YASIEL PUIG be awarded damages for lost future public appearances
19 and speaking engagements in an amount according to proof at trial;
20        7.     That YASIEL PUIG be awarded punitive damages against Plaintiff and
21 Counter-Defendant in an amount to be proven at trial for her willful, wanton, fraudulent,
22 malicious and despicable conduct;
23        8.     That YASIEL PUIG be awarded costs of suit; and
24
25
26
27
28
                                            20
                     YASIEL PUIG’S ANSWER TO FAC AND COUNTERCLAIMS
                                                                                   EXHIBIT A- 025
Case
 Case2:20-cv-11064-FMO-MRW
      2:20-cv-11064-FMO-MRW Document
                             Document62132-3
                                         FiledFiled
                                               05/28/21
                                                    08/25/21
                                                         PagePage
                                                              22 of23
                                                                    25of Page
                                                                         26 Page
                                                                              ID #:656
                                                                                   ID
                                    #:2717



1          9.   That YASIEL PUIG be awarded such other relief as this Court deems fair
2 and just.
3 Dated:        May 28, 2021             WERKSMAN, JACKSON, & QUINN LLP
4
5                                        By: /s/ Alan Jackson
6                                          ALAN JACKSON
                                           Attorneys for Defendant and Counter-
7
                                           Complainant YASIEL PUIG
8 Dated:        May 28, 2021             DAILY ALJIAN LLP
9
10
                                         By: /s/ Reed Aljian
11                                         Reed Aljian
12                                         Attorneys for Defendant and Counter-
                                           Complainant YASIEL PUIG
13
     ///
14
     ///
15
     ///
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          21
                   YASIEL PUIG’S ANSWER TO FAC AND COUNTERCLAIMS
                                                                             EXHIBIT A- 026
Case
 Case2:20-cv-11064-FMO-MRW
      2:20-cv-11064-FMO-MRW Document
                             Document62132-3
                                         FiledFiled
                                               05/28/21
                                                    08/25/21
                                                         PagePage
                                                              23 of24
                                                                    25of Page
                                                                         26 Page
                                                                              ID #:657
                                                                                   ID
                                    #:2718



1                              DEMAND FOR JURY TRIAL
2        Defendant and Counter-Complainant YASIEL PUIG hereby demands a trial by
3 jury on all issues so triable pursuant to Federal Rules of Civil Procedure, Rule 38, and
4 Central District of California Local Rules, Rule 38-1.
5 Dated:        May 28, 2021               WERKSMAN, JACKSON, & QUINN LLP
6
7                                          By: /s/ Alan Jackson
8                                            ALAN JACKSON
                                             Attorneys for Defendant and Counter-
9
                                             Complainant YASIEL PUIG
10 Dated:       May 28, 2021               DAILY ALJIAN LLP
11
12
                                           By: /s/ Reed Aljian
13                                           Reed Aljian
14                                           Attorneys for Defendant and Counter-
                                             Complainant YASIEL PUIG
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           22
                    YASIEL PUIG’S ANSWER TO FAC AND COUNTERCLAIMS
                                                                                 EXHIBIT A- 027
Case
 Case2:20-cv-11064-FMO-MRW
      2:20-cv-11064-FMO-MRW Document
                             Document62132-3
                                         FiledFiled
                                               05/28/21
                                                    08/25/21
                                                         PagePage
                                                              24 of25
                                                                    25of Page
                                                                         26 Page
                                                                              ID #:658
                                                                                   ID
                                    #:2719



 1                                  PROOF OF SERVICE

 2                          UNITED STATES DISTRICT COURT
 3                         CENTRAL DISTRICT OF CALIFORNIA

 4 CASE NAME:         JANE ROE v. YASIEL PUIG; and DOES 1-10, inclusive
 5
         I am employed in the City of Newport Beach, County of Orange, State of
 6 California. I am over the age of 18 years and not a party to the within action. My
 7 business address is 100 Bayview Circle, Suite 5500, Newport Beach, California 92660.
   On May 28, 2021, I caused the foregoing document(s) to be served on:
 8
 9 DEFENDANT YASIEL PUIG’S ANSWER TO PLAINTIFF JANE ROE’S FIRST
       AMENDED COMPLAINT AND COUNTERCLAIM AGAINST PLAINTIFF
10             JANE ROE FOR DAMAGES; DEMAND FOR JURY TRIAL
11
   on the following parties:
12
13                           SEE ATTACHED SERVICE LIST

14 [X]   (BY CM/ECF ELECTRONIC FILING) I caused such document(s) listed
15        above to be served through this Court’s electronic transmission facilities via
          the Notice of Electronic Filing (NEF) and hyperlink, to the parties and/or
16        counsel who are determined this date to be registered CM/ECF Users set
17        forth in the service list obtained from this Court on the Electronic Mail
          Notice List.
18
19 [X]    (FEDERAL) I declare that I am employed in the office of a member of the bar of
          this court, at whose direction this service was made.
20
21        Executed on May 28, 2021, at Newport Beach, California.
22
23                                                    /s/ Courtney Dorner
                                                         Courtney Dorner
24
25
26
27
28
                                           23
                    YASIEL PUIG’S ANSWER TO FAC AND COUNTERCLAIMS
                                                                                  EXHIBIT A- 028
Case
 Case2:20-cv-11064-FMO-MRW
      2:20-cv-11064-FMO-MRW Document
                             Document62132-3
                                         FiledFiled
                                               05/28/21
                                                    08/25/21
                                                         PagePage
                                                              25 of26
                                                                    25of Page
                                                                         26 Page
                                                                              ID #:659
                                                                                   ID
                                    #:2720



1                                    SERVICE LIST

2
     Ashley Taylor Rayfield
3      trayfield@manlystewart.com
4    Courtney Pauline Pendry
       cpendry@manlystewart.com
5    Jane Elizabeth Reilley
6      jreilley@manlystewart.com
     John C Manly
7      jmanly@manlystewart.com
8    MANLY STEWART AND FINAlDI
     19100 Von Karman Avenue, Suite 800
9    Irvine, CA 92612
10     Attorneys for Plaintiff, Jane Roe

11   Alan J. Jackson
12    ajackson@werksmanjackson.com
     Caleb E. Mason
13    cmason@werksmanjackson.com
14   Dennis Shawn Burkley
      dsburkley@werksmanjackson.com
15   WERKSMAN JACKSON & QUINN LLP
16   888 W 6th St, Fourth Floor
     Los Angeles, CA 90017
17    Attorneys for Defendant and Counter-Complainant, Yasiel Puig
18
19
20
21
22
23
24
25
26
27
28
                                          24
                   YASIEL PUIG’S ANSWER TO FAC AND COUNTERCLAIMS
                                                                            EXHIBIT A- 029
